COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                  NO. 2-09-224-CR


CARLO ROBERT GARCIA                                                       APPELLANT

                                            V.

THE STATE OF TEXAS                                                              STATE

                                        ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Carlo Robert Garcia’s court-appointed attorney previously filed with

this court an Anders brief and a motion to withdraw as counsel of record. W e have

now received a letter from Garcia in which he states that it is “in my best interest and

in the best interest of everyone concerned to cease this proceedure [sic] and get on

with the process of seeking parole.” W e construe Garcia’s letter as a motion to

withdraw his appeal. The motion complies with rule 42.2(a) of the rules of appellate



      1
           See Tex. R. App. P. 47.4.
procedure. Tex. R. App. P. 42.2(a). No decision of this court having been delivered

before we received this motion, we grant the motion to dismiss the appeal, dismiss

the appeal, and deny as moot counsel’s motion to withdraw. See Tex. R. App. P.

42.2(a), 43.2(f).



                                                   SUE W ALKER
                                                   JUSTICE

PANEL: W ALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 6, 2010




                                        2